John Rahl brought an action against the Marlow State Bank and others, and obtained judgment by default against the Marlow State Bank on the 4th of April, 1910. On the 13th of May, 1910, this proceeding was begun for the purpose of having the judgment set aside. On the 12th of July the judgment was set aside, and this appeal is from the judgment or order setting aside the former judgment in the case of Rahl against the Marlow State Bank. *Page 171 
This is not an appealable order. The question has been before this court a number of times, and the question is well settled.Low   Byars v. Sprouls, 24 Okla. 299, 103 P. 1038; Moody v.Freeman   Williams, 24 Okla. 701, 104 P. 30; Maddle v.Beavers, 24 Okla. 703, 104 P. 909; Aetna Building   LoanAss'n v. Williams, 26 Okla. 191, 108 P. 1100; Moody v.Freeman-Sipes Co., 29 Okla. 690, 118 P. 134. The order setting aside the former judgment merely reopened the case for the purpose of permitting the defendant to make its defense.
The appeal should therefore be dismissed.
By the Court: It is so ordered.